The defendant, Pedro Rico, charged by information with the crime of murder, was convicted of murder in the first degree, and appeals from the judgment pronounced on such conviction.
It is shown by the evidence that the defendant, who for some time immediately preceding the commission of the homicide was a boarder in the household of Mrs. Manuela P. de Ortiz and her husband, in the city of San Bernardino, was on the morning of October 29, 1918, ordered by both Mr. and Mrs. Ortiz to leave the premises, the reason apparently being that he had failed to pay for his board and lodging. He left, and shortly thereafter returned and obtained his clothes, which he took away. During the early evening of the same day, between 5 and 6 o'clock, he again returned to the house, and finding Mrs. Ortiz in the kitchen engaged in her work, he made an assault on her with a razor and cut her throat, inflicting a wound from which she instantly died. It appeared that he had been drinking whisky to some extent during the day, but the evidence in regard to this is such that it cannot be held that the jury was not warranted in *Page 386 
concluding that he know fully what he was doing and was acting with a deliberate purpose and intent to kill the deceased. Upon the question of the effect of intoxicants the jury was correctly instructed. The principal point made in the appellant's brief is substantially that the evidence fails to show the premeditation which is an essential element of the first degree of the crime of murder. [1] As said inPeople v. Machuca, 158 Cal. 62, 64, [109 P. 886, 887], "this court has repeatedly declared that the question of the degree of crime is exclusively for the jury, and their determination will not be disturbed when there is any evidence to support it." [2] In this case there was clearly sufficient evidence to sustain the conclusion of a deliberate purpose and intent on the part of the defendant to kill.
A few rulings of the trial court in the matter of admission of evidence are complained of. Counsel has not specified wherein the error as to any of these rulings exists and, so far as we can see, each of the rulings was correct.
This being a capital case we have carefully examined the whole record. To our minds it discloses no reason to doubt that the proceedings in the court below were entirely without error, and that the conclusion of the jury is fully sustained by the evidence.
The judgment is affirmed.
Shaw, J., Wilbur, J., Melvin, J., Lennon, J., Olney, J., Lawlor J., and Angellotti, C. J., concurred.